Title: James Madison to James Cornick, 31 January 1832
From: Madison, James
To: Cornick, James


                        
                            
                                Montpellier
                            
                            
                                
                                    
                                
                                31st. Jany. 32.
                            
                        
                        I have received Sir your letter of the 27th and am sorry I can give no information on the Subject of it. I
                            have no recollection that the case of your father was at any time made known to me. Having never been a practitioner of
                            law, that consideration could not have led him to place his papers in my hands. The Services which it appears your father
                            rendered were certainly meritorious
                        Mr. Maury paid me a visit soon after his arrival in Virginia but I not seen him Since; according to
                            the best account I had of him, he was in Richmond where he meant to pass the Winter. I wish you may succeed in receiving
                            from him all the available lights you are in search of With friendly respects
                        
                            
                                James Madison
                            
                        
                    